USDC IN/ND case 2:18-cv-00374-JTM-JEM document 91 filed 09/29/20 page 1 of 9


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                               HAMMOND DIVISION

ANGELA SALINAS, Administrator
                            )
of the Estate of EMMA SALINAS,
                            )
Deceased,                   )
                            )
           Plaintiff,       )
                            )
           v.               )                       No. 2:18 CV 374
                            )
INDIANA DEPARTMENT OF CHILD )
SERVICES, et al.,           )
                            )
           Defendants.      )

                                   OPINION and ORDER

       This matter is before the court on two motions to dismiss. (DE ## 57, 64.) For the

reasons set forth below, the motions are granted, in part, and denied, in part.

I.     BACKGROUND

       As alleged in the amended complaint, Emma Salinas, an infant, was placed in the

foster home of Jamilia Hodge in October 2016. (DE # 55 ¶ 29.) The amended complaint

further alleges that in February 2017, two family case managers working for the Indiana

Department of Child Services (“DCS”) were informed of physical, emotional,

nutritional and other abuse and neglect involving children in Hodge’s care. (DE # 55

¶¶ 11, 12, 21-22.) Emma died in the foster home on May 4, 2017. (DE # 55 ¶ 29.)

       Emma’s mother and the administrator of Emma’s estate, Angela Salinas

(“plaintiff”), filed a lawsuit on October 3, 2018. (DE # 1.) Plaintiff alleges, inter alia, that

DCS and numerous DCS employees in their official and personal capacities (“State

defendants”) are liable for constitutional violations under 42 U.S.C. § 1983. Plaintiff
USDC IN/ND case 2:18-cv-00374-JTM-JEM document 91 filed 09/29/20 page 2 of 9


alleges that a private foster care placement agency, Benchmark Family Services Inc.

(“Benchmark”), is liable for the same. Plaintiff further alleges that DCS, the State

defendants, and Benchmark are liable under 42 U.S.C. § 601 and 45 C.F.R. § 233 et seq.

          DCS and the State defendants have moved for dismissal of the aforementioned

claims against them under Federal Rule of Civil Procedure 12(b)(6). (DE # 57.)

Benchmark has done the same. (DE # 64.) Both motions are fully briefed and ripe for

ruling.

II.       LEGAL STANDARD

          When reviewing a motion to dismiss pursuant to Rule 12(b)(6), the court “take[s]

the facts alleged in the complaint as true, drawing all reasonable inferences in favor of

the plaintiff.” Pisciotta v. Old Nat’l Bancorp., 499 F.3d 629, 633 (7th Cir. 2007). In assessing

the pleading of those facts, the court must be cognizant that a complaint filed in federal

court is governed by the liberal notice-pleading requirements of the Federal Rules of

Civil Procedure, which only requires that a complaint contain “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

8(a)(2). To satisfy Rule 8(a), “the statement need only ‘give the defendant fair notice of

what the . . . claim is and the grounds upon which it rests.’” Erickson v. Pardus, 551 U.S.

89, 93 (2007) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

          “While the federal pleading standard is quite forgiving, . . . the complaint must

contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Ray v. City of Chicago, 629 F.3d 660, 662-63 (7th Cir. 2011);


                                               2
USDC IN/ND case 2:18-cv-00374-JTM-JEM document 91 filed 09/29/20 page 3 of 9


Twombly, 550 U.S. at 555, 570. A plaintiff must plead “factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). To meet this standard, a complaint

does not need detailed factual allegations, but it must go beyond providing “labels and

conclusions” and “be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555 (citing Sanjuan v. Am. Bd. of Psychiatry & Neurology, 40 F.3d 247,

251 (7th Cir. 1994) among other authorities). As the Seventh Circuit explained, a

complaint must give “enough details about the subject-matter of the case to present a

story that holds together.” Swanson v. Citibank, N.A., 614 F.3d 400, 404 (7th Cir. 2010).

       However, the plaintiff does not need to plead facts that establish each element of

a cause of action and, “[a]t this stage the plaintiff receives the benefit of imagination, so

long as the hypotheses are consistent with the complaint.” Sanjuan, 40 F.3d at 251. Even

if the truth of the facts alleged appears doubtful, and recovery remote or unlikely, the

court cannot dismiss a complaint for failure to state a claim if, when the facts pleaded

are taken as true, a plaintiff has “nudged their claims across the line from conceivable to

plausible.” Twombly, 550 U.S. at 555, 570.

III.   DISCUSSION

       A.     Claims under 42 U.S.C. § 1983

              1.     DCS & State Defendants

       DCS and the State Defendants first argue that plaintiff’s Section 1983 claims are

untimely. The parties do not dispute that the statute of limitations for plaintiffs’ claims


                                              3
USDC IN/ND case 2:18-cv-00374-JTM-JEM document 91 filed 09/29/20 page 4 of 9


under Section 1983 is two years. The parties dispute, however, when plaintiff’s claim

accrued. In Wallace v. Kato, 549 U.S. 384, 388 (2007), the United States Supreme Court

stated that the standard rule is that a § 1983 cause of action accrues when a plaintiff has

”a complete and present cause of action,” which is when a plaintiff “can file suit and

obtain relief.” In a Section 1983 case where it is alleged that injuries caused the death of

the decedent, the accrual date is the date of the decedent’s death. Hahn v. Walsh, No.

09-CV-2145, 2010 WL 169479, at *1 (C.D. Ill. Jan. 7, 2010); Kelderhouse v. Fox, 2008 WL

2340137, at *2 (N.D. Ill. 2008). Because this lawsuit was filed within two years of

Emma’s death, the Section 1983 claims are not time-barred.

       As for the merits of the Section 1983 claims, DCS, an agency of the State of

Indiana, is immune from suit under the Eleventh Amendment. Sanders v. Indiana Dep’t

of Child Servs., 806 F. App’x 478, 480 (7th Cir. 2020) (citing Will v. Dep’t of State Police, 491

U.S. 58, 70–71 (1989); Kolton v. Frerichs, 869 F.3d 532, 535 (7th Cir. 2017)). So are the State

defendants to the extent that they are named in their official capacities in this lawsuit.

Hale v. Indiana Dep’t of Child Servs., 784 F. App’x 956, 957 (7th Cir. 2019). Plaintiff argues

that DCS and its employees in their official capacities are subject to suit under Monell v.

Department of Social Services, 436 U.S. 658 (1978), but Monell does not apply to States or

State agencies. Joseph v. Bd. of Regents, 432 F.3d 746, 748-49 (7th Cir. 2005).

       As for the personal capacity claims against the State defendants, defendants

argue that plaintiff has failed to sufficiently allege the personal involvement of each

employee, especially the supervisory employees, so the claims must be dismissed. It is


                                                4
USDC IN/ND case 2:18-cv-00374-JTM-JEM document 91 filed 09/29/20 page 5 of 9


true that personal-capacity liability under Section 1983 depends on a defendant’s

personal involvement in the deprivation of a constitutional right. See Kentucky v.

Graham, 473 U.S. 159, 165 (1985). It is also true that the doctrine of respondeat superior

may not be the sole basis of an individual’s personal-capacity liability. However, at this

early stage, “an allegation directed at multiple defendants can be adequate to plead

personal involvement.” Rivera v. Lake County, 974 F. Supp. 2d 1179, 1194 (N.D. Ill. 2013)

(citing Brooks v. Ross, 578 F.3d 574, 582 (7th Cir. 2009)).

       At this point, all that is required of plaintiff is that her complaint contain “a short

and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). The complaint need only contain “sufficient factual matter, accepted as

true, to state a claim to relief that is plausible on its face.” Ray, 629 F.3d at 662-63;

Twombly, 550 U.S. at 570. If the court can “draw the reasonable inference that the

defendant is liable for the misconduct alleged,” the allegations are sufficient. Iqbal, 556

U.S. at 678.

       It is not yet known whether all of the State defendants are actually liable in their

personal capacities. However, it is plausible that all of the State defendants, including

supervisors, could have had actionable, personal involvement in this case. The precise

nature of who did what is not known; this is not a barrier at the motion to dismiss

phase. To decide otherwise would require the dismissal of any suit where an entity like

DCS was able to keep its internal actions so secretive that no potential plaintiff could

possibly fashion a complaint that could survive Rule 12(b)(6). As the Seventh Circuit


                                                5
USDC IN/ND case 2:18-cv-00374-JTM-JEM document 91 filed 09/29/20 page 6 of 9


articulated on this topic, the “children’s game of pin the tail on the donkey” is not a

“proper model for constitutional tort law.” Rodriguez v. Plymouth Ambulance Serv., 577

F.3d 816, 821 (7th Cir. 2009). Neither Rule 8, nor Twombly nor Iqbal, call for the level of

factual specificity demanded by defendants. At this point, plaintiff’s claims against the

State defendants in their personal capacities are plausible and put them on notice of the

claim. That is all that is required.

         Defendants point to defendant Terry J. Stigdon, specifically, as worthy of

dismissal from the case, as defendants claim Stigdon was not appointed director of DCS

until months after the events relevant to this lawsuit. However, despite defendants’

suggestion to the contrary (DE # 58 at 2 n.2), this issue involves factual matters beyond

the pleadings. Accordingly, it is an issue appropriate for consideration in the context of

a motion under Federal Rule of Civil Procedure 56, but not the present motion under

Rule 12(b)(6). See Thompson v. Illinois Dep’t of Prof’l Regulation, 300 F.3d 750, 753 (7th Cir.

2002).

               2.     Benchmark

         Benchmark has also moved to dismiss the Section 1983 claims against it.

Unfortunately, all of the parties’ briefs related to Benchmark’s motion conflate two

distinct issues: (1) whether the allegations state a legal claim for relief under Section

1983; and (2) whether the factual allegations are sufficiently pleaded under Rule 8. The

former issue should be decided first.




                                               6
USDC IN/ND case 2:18-cv-00374-JTM-JEM document 91 filed 09/29/20 page 7 of 9


       All parties agree that Benchmark is a private company. Generally, a private actor

does not act under color of state law and is not subject to Section 1983 liability. Jackson v.

Metropolitan Edison Co., 419 U.S. 345, 351 (1974). However, if Benchmark is legally a

“state actor” in the context of this lawsuit, it may be liable under Section 1983. “The

Supreme Court has set forth various tests to use when deciding whether someone is a

governmental actor, including the symbiotic relationship test, the state command and

encouragement test, the joint participation doctrine, and the public function test.”

Listecki v. Official Comm. of Unsecured Creditors, 780 F.3d 731, 738 (7th Cir. 2015) (internal

quotation omitted). “But [a]t its most basic level, the state action doctrine requires that a

court find such a close nexus between the State and the challenged action that the

challenged action may be fairly treated as that of the State itself.” Id. (internal quotations

omitted). While plaintiff’s argument is not entirely plain, it appears she relies primarily

on the idea that Benchmark performs a public function when it operates as a foster care

placement service.

       Whether a private entity providing foster care placement services for the State of

Indiana is a “state actor” for purposes of Section 1983 liability is apparently an

undecided question in this circuit. In other circuits, this question has been resolved in

various ways, depending on the relevant state’s particular history of approaching care

for children in need. Compare Phelan ex rel. Phelan v. Torres, 843 F. Supp. 2d 259, 271

(E.D.N.Y. 2011) (foster care agencies do not perform a function that has been

“traditionally exclusively reserved to the State [of New York]”); with Smith v. Beasley,


                                              7
USDC IN/ND case 2:18-cv-00374-JTM-JEM document 91 filed 09/29/20 page 8 of 9


775 F. Supp. 2d 1344, 1353 (M.D. Fla. 2011) (pursuant to Florida statute, foster care was

public function traditionally within exclusive prerogative of State of Florida).

       As these cases make clear, the public function analysis necessarily involves

consideration of relevant state legislation and history. Unfortunately, in this case, the

parties’ briefs are entirely lacking citations to law and argument in this vein. Indeed, the

most notable reference to Indiana law in any brief in this case appears in one sentence in

Benchmark’s reply brief. (DE # 74 at 7.) The court need not consider inadequately

briefed issues. United States v. Collins, 796 F.3d 829, 836 (7th Cir. 2015). Accordingly, the

court denies Benchmark’s motion to dismiss to the extent it has argued it is not a “state

actor” for purposes of plaintiff’s Section 1983 claim, without prejudice and with leave to

refile. The court reserves ruling on the other issues related to the Section 1983 claim

against Benchmark, as they may become moot depending on the outcome of the “state

actor” question.

       B.     Claims under 42 U.S.C. § 601 and 45 C.F.R. § 233 et seq.

       Both DCS and Benchmark have moved to dismiss plaintiff’s claim under 42

U.S.C. § 601, which addresses federal grants to states for the Temporary Assistance for

Needy Families program, and 45 C.F.R. § 233, et seq., which governs states’

implementation of financial assistance program coverage. Defendants argue that these

statutes permit no private right of action. Plaintiff has not cited, and the court has not

located, a single statutory provision or case from any jurisdiction holding that plaintiff

has a private right of action under either of these laws, and the court will not create one


                                              8
USDC IN/ND case 2:18-cv-00374-JTM-JEM document 91 filed 09/29/20 page 9 of 9


absent precedent. Accordingly, plaintiff’s claims under 42 U.S.C. § 601 and 45 C.F.R.

§ 233, et seq., are dismissed.

IV.    CONCLUSION

       For the foregoing reasons, the motions to dismiss (DE ## 57, 64) are GRANTED,

in part, and DENIED, in part.

                                         SO ORDERED.

       Date: September 29, 2020
                                         s/James T. Moody
                                         JUDGE JAMES T. MOODY
                                         UNITED STATES DISTRICT COURT




                                            9
